Per curiam.
This disciplinary matter is before the Court on a Notice of Discipline seeking the disbarment of Patrick Jeffery Stubbs (State Bar No. 689747). The State Bar served the Notice of Discipline on Stubbs personally, but he failed to file a Notice of Rejection. Therefore, he is in default, has waived his rights to an evidentiary hearing, *829and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1 (b).
Decided October 29, 2012.
Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.
The facts, as deemed admitted by virtue of Stubbs’ default, show that during 2010 and 2011 Stubbs filed and pursued a civil action on behalf of a client during times when he knew that his license to practice law had been suspended. Stubbs never notified his client or the court of the suspensions. On June 3, 2011, opposing counsel notified the court and Stubbs failed to appear at a scheduled hearing on June 6, 2011. Shortly thereafter, Stubbs filed a dismissal of the client’s case, without prejudice. Stubbs failed to file a response with the Investigative Panel of the State Disciplinary Board in this matter.
Based on these facts, the Investigative Panel determined that Stubbs violated Rules 1.4,1.16, 5.5 and 8.4 (a) (4) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum sanction for a violation of Rules 5.5 or 8.4 (a) (4) is disbarment while the maximum sanction for a violation of Rules 1.4 or 1.16 is a public reprimand.
In aggravation, the Investigative Panel considered that Stubbs failed to cooperate with the Investigative Panel, that his actions were knowing and wilful, that a Formal Complaint involving similar misconduct in 2009 is currently pending against Stubbs and that Stubbs has a prior disciplinary history, having been issued a confidential reprimand by the Investigative Panel in 2008. The Investigative Panel thus recommended that Stubbs be disbarred.
Having reviewed the record, we agree that disbarment is the appropriate sanction. Therefore, it is hereby ordered that the name of Patrick Jeffery Stubbs be removed from the rolls of persons authorized to practice law in the State of Georgia. Stubbs is reminded of his duties pursuant to Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.